MEMORANDUM OF DECISION.
Scott Wright appeals from his convictions in Superior Court, Somerset County, upon a jury verdict finding Wright guilty of operating a motor vehicle while an habitual offender, 29 M.R.S.A. § 2298 (Supp. 1987) (Class C) and eluding an officer, 29 M.R.S.A. § 2501-A(3) (Supp.1987) (Class D). We reject Wright’s contention that the State must prove that Wright knew of his status as an habitual offender, State v. St. Hilaire, 543 A.2d 824 (Me.1988), as well as Wright’s contention that the court committed obvious error in instructing the jury on the elements of the crime of eluding an officer. Accordingly, we affirm the convictions.
The entry is:
JUDGMENTS AFFIRMED.
All concurring.